DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-5, 14-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I and III there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/02/2022.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 14 in Figure 2. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 7-8 are objected to because of the following informalities:  
In claim 7, “A dental assembly” should read “The dental assembly”.
In claim 8, “a second antenna” and “the second antenna” should be “an antenna” and “the antenna” for clarity. “A first antenna” is only in withdrawn claims, which are not being considered in this Office Action.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8-9 recite the limitation “antenna turns” in line 2. It is unclear whether the applicant is referring to a structure that corresponds to turns of an antenna, since all coil antennas are known in the art to have turns or if applicant is merely referring to turns of an antenna. For examining purposes, it was understood that the turns of an antenna are structural terminals that correspond to turns of a coil antenna. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 6-7, 10, 19-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bosisio et al. (US 2018/0256287 A1).
Regarding claim 6, Bosisio et al. teaches a dental assembly comprising: 
a dental handpiece (400, Figure 12) further comprising:
a handheld outer housing (see annotated Figure 12 below); 
a head (404, Figure 12); 
a drivable hollow shaft (see annotated Figure 12 below) constructed to receive a proximal coupling end (446) of a dental tool (444, Figure 13) (see Figure 12), the drivable hollow shaft being arranged in the head (404) (see Figure 12) and drivable relative to an outer housing of the head (see Figure 13) to move the dental tool (440) (see Figure 13); and 
a reader ([0070] lines 1-10; the module containing the RFID tag and interrogator antenna 420, since the tag is disposed within the antenna and the antenna receives information from the tag) with a reader antenna (420, Figure 12) having a planar (see Figure 12; 420 lies in a plane), multi-layer geometry (420 is structurally a coil, which indicates that it has a multi-layer geometry since the winding provides a plurality of layers), the reader antenna (420) disposed in the head (404) of the handpiece (400) (see Figure 12) and constructed to send and receive data about the dental tool ([0087] lines “The interrogator coil may electronically receive a version of the information from the RFID tag . The version may determine a characteristic of the motion of the tool during the procedure” and [0138] lines 23-25); the interrogator antenna further sends information to a transponder for processing.)

    PNG
    media_image1.png
    802
    664
    media_image1.png
    Greyscale

Regarding claim 7, Bosisio teaches the dental assembly according to Claim 6 (see rejection above), wherein when the dental tool (400) is coupled with the dental handpiece (440), the reader antenna (420) and a transponder antenna (456) of the dental tool (440), are oriented orthogonally to an axis of rotation of the dental tool (see annotated Figure below), such that contactless data exchange between the transponder antenna and the reader antenna takes place at all rotational angles of the dental tool (Bosisio discloses that the tool is a rotary tool [0049] lines 6-11 and that the transponder, which includes the transponder antenna, communicates with the interrogator antenna [0085] lines 5-8).  

    PNG
    media_image2.png
    799
    689
    media_image2.png
    Greyscale


Regarding claim 10, Bosisio teaches the dental assembly according to Claim 7 (see rejection above), further comprising an inductive link ([0087] lines 4-5) constructed to transfer data between the reader and the reader antenna (The system of Bosisio is a wireless system that requires data transfer between an antenna and a reader).   


    PNG
    media_image3.png
    803
    666
    media_image3.png
    Greyscale


Regarding claim 19, Bosisio teaches a method ([0018] lines 1-4) for operating the dental handpiece of claim 7 (see rejection above), the method comprising the steps of: 
providing the dental tool having the transponder (450, see figure 12), 
providing the reader (within the device of claim 7), and 
triggering a communication event between the transponder antenna and the reader antenna to retrieve information about the dental tool (selecting distances between the antennas, Refer to Figure 13 and [0085] lines 1-16).  
Regarding claim 20, Bosisio teaches the method according to Claim 19 (see rejection above), further comprising the steps of: 
checking that the retrieved information matches or corresponds to predetermined criteria (T, Figure 13 and [0067] lines 5-8), and 
automating the adjustment of motor settings of the dental handpiece based on the retrieved information about the dental tool ([0019] lines 1-6), wherein the triggering comprises (i) changing a communication signal strength between the transponder antenna and the reader antenna, said changing being caused by a reduction of the distance between the transponder antenna and the reader antenna ([0085] lines 1-16 and refer to diagram of Figure 13; the distance between the antennas is varied to change the communication signal).  
Regarding claim 21, Boisio teaches a system for operating the dental handpiece of claim 7 (see rejection above), the system comprising: 
at least one processor (610; Figure 14, which represents the same system used for the drill 500 of Figure 15, and 500 has the same transponder components as drill 400 and only differs with the location of the interrogator antenna (refer to [0138]-[0140])) operable to: trigger a communication event between the transponder antenna (456) of the dental tool (400) and the reader antenna (420) to retrieve information about the dental tool ([0140] lines 7-11).  
Regarding claim 22, Bosisio teaches the system according to Claim 21 (see rejection above), further comprising: 
checking that the retrieved information matches or corresponds to predetermined criteria (T, Figure 13 and [0067] lines 5-8), wherein the triggering comprises (i) changing a communication signal strength between the transponder antenna and the reader antenna, said changing being caused by a reduction of the distance between the transponder antenna and the reader antenna ([0085] lines 1-16 and refer to diagram of Figure 13).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bosisio et al. (US 2018/0256287 A1) in view of Linfield (US 2015/0324683 A1). 
Regarding claim 8 (as best understood), Bosisio teaches the dental assembly according to Claim 7 (see rejection above), wherein the reader antenna (460) includes a substrate ([0215] 6-8; The antenna coil is printed on a circuit board similar to 84 in another embodiment of the invention). However, Bosisio is silent to antenna turns on both sides of the substrate.  
Linfield teaches an electronic module in the analogous art of systems using coil antennas for controlling communication in handheld devices (refer to Linfield [0003]-[0004]). Linfield teaches an elongated circuit substrate (12) having a first side (14) and an opposing second side (16) and an antenna in the form of a coil (24). Linfield teaches that the antenna coil may extend from the first side through to the second side ([0094] lines 7-10), indicating that the turns will be on both sides of the substrate, to increase thickness ([0094] lines 12-13) and to increase the number of turns of the antenna and thus performance of the antenna ([0095] lines 1-4).
It would have been obvious for one having ordinary skill in the art before the effective filing date to modify the coil antenna of Bosisio to extend through from one side to another side of the substrate to have its turns on both sides, as taught by Linfield, because it will increase the thickness and number of turns of the antenna and further enhance its performance. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bosisio et al. (US 2018/0256287 A1) in view of Finn et al. (US 2011/0023289 A1). 
Regarding claim 9 (as best understood), Bosisio teaches the dental assembly according to Claim 7 (see rejection above), but is silent to wherein the reader antenna (460) includes antenna turns on a plurality of substrates bonded to each other.  
Finn teaches an inlay site in the same field of endeavor of systems using coil antennas for controlling a device ([0015] lines 1-6). Finn teaches the inlay site comprises a multilayer inlay substrate (104, Fig 1A) in which an antenna (110) is placed on. Finn teaches the antenna (110) is a coil antenna having a number of turns and two end portions which are connected to contact pads or terminals of the module (Finn, [0111] lines 1-5).
It would have been obvious for one having ordinary skill in the art before the effective filing date to have the substrate (board) of Bosisio include two opposing terminal pads that correspond to the turns of the antenna coil as it would allow the antenna to efficiently fulfill its intended function and provide the contact required on both sides of the substrate. Additionally, it would have been obvious to have the substrate be made of a plurality of layers bonded to each other as taught by Finn, because a multi-layer substrate is known in the art to provide high capacity and high speed in smaller footprint, allowing more complex applications due to their versatility. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bosisio et al. (US 2018/0256287 A1) in view of Stulen et al. (WO 2012/061635 A1). 
Regarding claim 11, Bosisio teaches the dental assembly according to Claim 10 (see rejection above), but is silent to wherein the inductive link includes: 
a first coil and a second coil, and 
wherein the first coil is wound around a drive element of a motor unit of the dental handpiece and the second coil is wound and positioned in a contra angle member of the handpiece such that the first coil is nested in the second coil when the contra-angle member engages the drive element.  
Stulen teaches a system (100) in the same field of endeavor of electronic systems that use induction (refer to embodiment of Figure 26) to power a medical device (abstract). Stulent teaches two nested induction power coils 2168 and 2170 (see Figure 26 of Stulen) to charge a battery for a medical device because interposing the coils may facilitate increased induction (Stulen [0089] lines 10-12). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to have the induction link of Bosisio include two nested coils because the proximity of the coils allows for increased induction within the system. 
The system of Stulen is used for charging a battery, which involves power transfer between two couplings/connectors. It would have also been obvious to substitute this inductive system for a dental handpiece that transfers power to a connectable contra angle head via any other type of connection, like simple wires and sockets etc. (as the drive unit) since the induction coils usually are more hygienic as not being exposed. With this arrangement, the coils can be embedded in material and still transfer power between the antenna and the reader when a drive unit of the handpiece is in position. 
Regarding claim 12, Bosisio in view of Stulen teaches the dental assembly according to Claim 11 (see rejection above), but does not teach wherein the first coil (Stulent, 2170) is positioned inside a circumferential groove of the drive element such that an outer diameter of the first coil is smaller than an outer diameter of the drive element (The two coils are nested, which means the second coil must have a larger diameter than the first coil).  However, Bosisio in view of Stulen does not teach 
It would have been obvious to one having ordinary skill in the art before the effective filing date to have the first coil placed in circumferential grooves around the drive element that extends to the head of the handpiece because it would both provide a flush arrangement between the coil and the drive element and also a direct connection since the coil would be embedded with the drive element. This arrangement will have the coil diameter be smaller than the diameter of the drive element. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bosisio et al. (US 2018/0256287 A1) in view of Allemann et al. (US 2007/001841A1). 
Regarding claim 13, Bosisio teaches the dental assembly according to Claim 7 (See rejection above), wherein the reader antenna (460) is attached to a tool (444 Figure 12, via 446) facing part of a push button (60; button; the same structure applies for the embodiment of Figure 12) of the handpiece (500) and, wherein the push button (60) is maintained in a predetermined angular position (see Figure 12), but is silent to using a washer with a member for restricting movements of the push button.  
	Allemann et al. teaches a rotary tool in the analogous field of endeavor of rotary tools that rotate about an axis with the help of a drive force (Allemann, abstract). Allemann teaches the rotary tool has a washer (48, Figure 3) that retains or presses two structures within the collar of the shaft of the rotary tool (Allemann [0036] lines 1-7).
	 It would have been obvious for one having ordinary skill in the art to modify the device of Bosisio to have a washer to hold the push button, as taught by Allemann, because it would yield the same results (i.e. retain/restrict the push button in a desired position) and would do enforce the securement of the hold compared to not having a washer. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached to this Office Action..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA FARAJ whose telephone number is (571)272-4580. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINA FARAJ/               Examiner, Art Unit 3772                                                                                                                                                                                         /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772